DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dimbylow et al (US20180263439), hereinafter Dimbylow, in view of Robinson (US20200005672), and in further view of Shiota (US20190260896).
Regarding claim 1, Dimbylow discloses a vacuum cleaner comprising: a vacuum motor (Fig. 2 element 12, 0019) configured to draw an air flow through an air flow path of the vacuum cleaner (0030; air is drawn in by the suction generator (11) which includes the vacuum motor (12)); a dirt separator (Fig. 2 element 8, 0021) for separating dirt entrained in the air flow, the dirt separator having dirt receptacle (Fig. 2 element 22, 0021); wherein: the dirt receptacle has a closed configuration (configuration shown in Fig. 2) in which the dirt receptacle can receive dirt separated from the air flow, and an open configuration (configuration shown in Fig. 8) in which dirt contained in the dirt receptacle can be emptied therefrom. Dimbylow fails to disclose the dirt separator having a display screen; and a controller configured to control images displayed on the display screen, and the controller is configured to automatically display video instructions on the screen upon detecting that the vacuum cleaner is in an associated condition.
Robinson is also concerned with a cleaning system, such as a vacuum cleaner, and teaches a display screen (see annotated Fig. 2 below); and a controller configured to control images displayed on the screen (Abstract, playback device corresponds to controller), and the controller is configured to display video instructions on the screen (Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vacuum cleaner of Dimbylow with the display screen and controller used to display training videos as taught by Robinson because Robinson teaches that having the training videos attached to the vacuum cleaner (e.g. cleaning machine) allows a user to watch and re-watch the training videos to master a procedure or step of the vacuum cleaner.
Robinson is silent on having the display screen and controller being a part of the dirt separator, however, Robinson does teach attaching the display screen somewhere on the vacuum and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to connect the display screen and controller to the dirt separator to make viewing the videos during operation easier.
Robinson is also silent on automatically displaying the video instructions upon detecting that the vacuum cleaner is in an associated condition. Shiota is also concerned with displaying a media source to assist in troubleshooting a device based upon an associated condition and teaches the concept of sensing an issue (e.g. associated condition) and automatically displaying instructions to help fix the issue (0067). Combining the concept taught by Shiota with the vacuum cleaner of Dimbylow, as modified by Robinson, yields the controller is configured to automatically display video instructions on the screen upon detecting that the vacuum cleaner is in an associated condition. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller of the vacuum cleaner of Dimbylow, as modified by Robinson, to include the concept of sensing an issue and automatically displaying instructions to help fix the issue as taught by Shiota to assist decrease troubleshooting time.

    PNG
    media_image1.png
    364
    677
    media_image1.png
    Greyscale

Regarding claim 2, Dimbylow, as modified, discloses the limitations of claim 1, as above, and further discloses the video instructions include video instructions for normal operation of the vacuum cleaner (Robinson, Abstract).
Regarding claim 3, Dimbylow, as modified, discloses the limitations of claim 2, as above, but fails to disclose the video instructions for normal operation include instructions for moving the dirt receptacle from the closed configuration to the open configuration. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions for normal operation include instructions for moving the dirt receptacle from the closed configuration to the open configuration since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.  
Regarding claim 4, Dimbylow, as modified, discloses the limitations of claim 2, as above, but fails to disclose the video instructions for normal operation include instructions for moving the dirt receptacle from the open configuration to the closed configuration. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions for normal operation include instructions for moving the dirt receptacle from the open configuration to the closed configuration since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.  
Regarding claim 5, Dimbylow, as modified, discloses the limitations of claim 2, as above, and further discloses a filter assembly (Dimbylow, Fig. 2 element 18, 0020) of the vacuum cleaner. Dimbylow, as modified, fails to disclose the video instructions for normal operation include instructions for cleaning a filter assembly of the vacuum cleaner. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions for normal operation include instructions for cleaning a filter assembly since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.  
Regarding claim 6, Dimbylow, as modified, discloses the limitations of claim 1, as above, and further discloses the video instructions include video instructions for problem-solving (Robinson, 0031, vacuum troubleshooting corresponds to problem-solving).
Regarding claim 7, Dimbylow, as modified, discloses the limitations of claim 6, as above, but fails to disclose the video instructions for problem-solving include video instructions for locating a blockage in the air flow path. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions for problem solving include video instructions for locating a blockage in the air flow path since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.
Regarding claim 8, Dimbylow, as modified, discloses the limitations of claim 1, as above, but fails to disclose the video instructions include video instructions for assembling and disassembling the vacuum cleaner. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions include video instructions for assembling and/or disassembling the vacuum cleaner since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.
Regarding claim 10, Dimbylow, as modified, discloses the limitations of claim 1, as above, and further discloses the controller is configured to selectively cut power to the vacuum cleaner upon detecting that the vacuum cleaner is in the associated condition (Shiota 0067, the concept of cutting power to certain elements (e.g. the feeding roller motor in Shiota) when an issue is detected is taught).
Regarding claim 11, Dimbylow, as modified, discloses the limitations of claim 1, as above, and further discloses the video instructions includes a set of instructions made up of several shorter sub- videos played consecutively (0006; specifying that a user may pause the video after a step is demonstrated implies that there are several steps per video. Examiner finds that each step per video is a sub-video).
Regarding claim 12, Dimbylow, as modified, discloses the limitations of claim 11, as above, and further discloses the controller is configured to advance through the sub-videos automatically (0006; specifying that a user may pause the video after a step (e.g. sub-video) is demonstrated implies that the next step (e.g. sub-video) would be played if the user does not pause the video).
Regarding claim 13, Dimbylow, as modified, discloses the limitations of claim 11, as above, and further discloses the controller is configured to repeat each sub-video at least once (Abstract; having the capability of rewinding means that the controller (e.g. playback device) is configured to repeat each sub-video at least once because the video can be rewound to the beginning of the sub-video after the sub-video is played).
Regarding claim 14, Dimbylow, as modified, discloses the limitations of claim 1, as above, and further discloses the vacuum cleaner is a handheld vacuum cleaner (Dimbylow, Abstract) which further comprises a pistol grip (Dimbylow, Fig. 2 element 6, 0019) which is positioned transverse to a longitudinal axis of the vacuum cleaner (Dimbylow, Fig. 2, the pistol grip (6) is transverse to the longitudinal axis (X)) that runs from a front end to a rear end thereof, and an air inlet (Dimbylow, Fig. 2 element 30) positioned forward of the pistol grip (Dimbylow, see annotated Figure 2 below).

    PNG
    media_image2.png
    520
    870
    media_image2.png
    Greyscale

Regarding claim 16, Dimbylow, as modified, discloses the limitations of claim 1, as above, but fails to disclose the video instructions include video instructions for assembling or disassembling the vacuum cleaner. However, Dimbylow, as modified, teaches the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the video instructions include video instructions for assembling and/or disassembling the vacuum cleaner since it would only depend on the intended use of the system and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual a specific type of video instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., video instructions) and the substrate (e.g., display screen) which is required for patentability.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dimbylow et al (US20180263439), hereinafter Dimbylow, in view of Robinson (US20200005672), and in further view of Stickney et al. (US20120079671), hereinafter Stickney.
Regarding claim 15, Dimbylow, as modified by Robinson, discloses a stick vacuum cleaner comprising: a handheld vacuum cleaner according to claim 14 (see rejection of claim 14 above); a cleaner head (Dimbylow, Fig. 6 element 112, 0032); and an elongate rigid wand (Dimbylow, Fig. 6 element 110, 0032) the wand being positioned parallel to or collinear with the longitudinal axis (Dimbylow, 0033). Dimbylow, as modified by Robinson, fails to disclose the cleaner head defining a suction opening and the elongate rigid wand defining a suction path which extends from the cleaner head to the air inlet of the handheld vacuum cleaner.
Stickney is also concerned with a stick vacuum cleaner and teaches the cleaner head (Fig. 1 element 7) defining a suction opening (Fig. 3 element 12) and the elongate rigid wand (Fig. 1 element 5) defining a suction path which extends from the cleaner head to the air inlet of the handheld vacuum cleaner (0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vacuum cleaner of Dimbylow, as modified by Robinson, to have the cleaner head define a suction opening and to have a suction path extending from the cleaner head to the air inlet of the handheld vacuum cleaner as taught by Stickney to allow the stick vacuum cleaner to function in a manner known to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues that Shiota is not analogous art because it is not from the same field of endeavor and therefore one of ordinary skill in the art would not refer to Shiota when considering how to configure the controller of a vacuum cleaner. Examiner respectfully disagrees. Examiner finds that, while Shiota is not from the same field of endeavor, it does solve a similar issue as the instant application (sensing an associated condition and relaying, through media, instructions for troubleshooting) and therefore one of ordinary skill in the art would refer to Shiota when considering how to configure the controller of a vacuum cleaner. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Applicant argues that combining Shiota with Robinson and Dimbylow, a skilled person in the art would at best achieve a machine where an electronic playback device/an SD memory card is provided with troubleshooting videos and upon determining that an issue has occurred, a warning message is displayed to the user on a panel and the user can select the troubleshooting videos to be played on the electronic playback device. Examiner respectfully disagrees. Examiner finds that Dimbylow, as modified by Robinson, yields a vacuum cleaner which is capable of displaying video instructions, but lacks the ability to automatically sense an associated condition (e.g. error state) and based on that associated condition, display the information (e.g. one of the instructional videos) for troubleshooting. Shiota is being used to bring in these concepts. Shiota teaches automatically sensing an associated condition (e.g. error state) and based on that associated condition, displaying the information for troubleshooting. Examiner is suggesting that both Shiota and Dimbylow, as modified by Robinson, teach presenting instructions by way of some type of media (text on a screen (e.g. “check the document jam condition”) in Shiota and video in Dimbylow, as modified by Robinson). By combining the teachings of Shiota into Dimbylow, as modified by Robinson, the concept of sensing an associated condition and automatically displaying text on a screen is translated into sensing an associated condition and automatically displaying a video on a screen. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723